Title: To James Madison from Return Jonathan Meigs, 24 November 1812
From: Meigs, Return Jonathan
To: Madison, James


Sir,Chilicothe Novr 24 1812
A report is here in Circulation that General Harrison is suspended—or superceded in the Command of the N W Army—& creates a general Anxiety. I truly hope that arrangements may be made to reconcile or obviate any diffeculties which may oppose his retaining the Command of the Army.
It is in my Opinion all important that he should command that Army, if he should not I fear that the Objects of the Campaign may be lost.
Nothing but the sincerest Desire of the ultimate Success of that Army would permit me to obtrude my Opinion. I have the Honor to be respectfully yr Obt St
R J Meigs
